 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
10    CELL FILM HOLDINGS, LLC,                        Case No. C16-1649RSL
11
                     Plaintiff,                       ORDER GRANTING IN PART CELL
12                                                    FILM HOLDINGS’ MOTIONS FOR
                          v.                          DEFAULT JUDGMENT
13
14    ARJUN PEDAPATI, et al.,
15
                     Defendants.
16
                                        I.     INTRODUCTION
17
18          This matter comes before the Court on plaintiff Cell Film Holdings’ motions for
19
     default judgment against defendants Charles Richardson (Dkt. #37) and Jeffery Leonard
20
     (Dkt. #39). Having reviewed the relevant briefing and the remainder of the record, Cell
21
22   Film Holding’s motions for default judgment are GRANTED IN PART and DENIED
23   IN PART.
24
                                         II.    BACKGROUND
25
26          The two motions for default judgment that are the subject of this Order are just a
27   portion of the more than one hundred default judgment motions filed by plaintiff’s
28
     counsel in twenty-six cases before the undersigned. All of the cases assert essentially
     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 1
 1
     the same causes of action based on remarkably similar allegations, although the motion

 2   picture at issue, the owner of the copyright, and the defendants vary. For purposes of
 3
     these motions, Cell Film Holding alleges that 30+ individual defendants unlawfully
 4
     infringed its exclusive copyright to the motion picture CELL, which it developed and
 5
 6   produced, by copying and distributing the film over the Internet through a peer-to-peer
 7
     network using the BitTorrent protocol. Plaintiff served internet service providers
 8
     (“ISP”s) with subpoenas in order to identify the alleged infringers. Amended complaints
 9
10   identifying defendants by name were subsequently filed.
11          Defendants Richardson and Leonard (collectively “Defendants”) are named in
12
     the same complaint because, given the unique identifier associated with a particular
13
14   digital copy of CELL and the timeframe in which the internet protocol address
15   associated with each Defendant accessed that digital copy, Cell Film Holding alleges
16
     the named Defendants were all part of the same “swarm” of users that reproduced,
17
18   distributed, displayed, and/or performed the copyrighted work. According to Cell Film

19   Holding, Defendants directly or indirectly shared, downloaded, and distributed a single
20
     unique copy of CELL that had been seeded to the torrent network at some undefined
21
22   point in the past.

23          Defendants did not respond to Cell Film Holding’s complaint. The Clerk of
24
     Court therefore entered default against Defendants at Cell Film Holding’s request. See
25
     Dkts. #34-35. Cell Film Holding now seeks judgment against each Defendant.
26
27
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 2
 1
                                            III.   DISCUSSION

 2          Federal Rule of Civil Procedure 55(b) authorizes a court to grant default
 3
     judgment. Prior to entering judgment in defendant’s absence, the Court must determine
 4
     whether the allegations of a plaintiff’s complaint establish his or her liability. Eitel v.
 5
 6   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). The court must accept all well-pled
 7
     allegations of the complaint as established fact, except allegations related to the amount
 8
     of damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987).
 9
10   Where the alleged facts establish a defendant’s liability, the court has discretion, not an
11   obligation, to enter default judgment. Alan Neuman Productions, Inc. v. Albright, 862
12
     F.2d 1388, 1392 (9th Cir. 1988). If plaintiff seeks an award of damages, it must provide
13
14   the Court with evidence to establish the amount. TeleVideo Sys., 826 F.2d at 917-18.
15          A. Liability Determination.
16
            The allegations in Cell Film Holding’s complaint establish Defendants’ liability
17
18   for direct copyright infringement. To establish direct infringement, Cell Film Holding

19   must demonstrate ownership of a valid copyright and that Defendants copied
20
     “constituent elements of the work that are original.” L.A. Printex Indus., Inc. v.
21
22   Aeropostale, Inc., 676 F.3d 841, 846 (9th Cir. 2012) (quoting Feist Publ’ns, Inc. v.

23   Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). Here, Cell Film Holding alleges it
24
     owns the exclusive copyright to the motion picture CELL and that Defendants
25
     participated in a “swarm” to unlawfully copy and/or distribute the same unique copy of
26
27   CELL. These allegations were established by entry of default against Defendants.
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 3
 1
     Accordingly, Cell Film Holding has established Defendants’ liability for direct

 2   copyright infringement.
 3
            B. Default Judgment is Warranted.
 4
             Having established liability, plaintiff must also show that default judgment is
 5
 6   warranted. Courts often apply the factors listed in Eitel, 782 F.2d at 1471-72, to make
 7   this determination. Those factors are:
 8
            “(1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff's
 9          substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
10          at stake in the action; (5) the possibility of a dispute concerning material
            facts; (6) whether the default was due to excusable neglect, and (7) the strong
11          policy underlying the Federal Rules of Civil Procedure favoring decisions on
12          the merits.”

13   The majority of these factors weigh in favor of granting default judgment against
14
     Defendants. Cell Film Holding may be prejudiced without the entry of default judgment
15
16
     as it will be left without a legal remedy. See Landstar Ranger, Inc. v. Parth Enters., Inc.,

17   725 F. Supp.2d 916, 920 (C.D. Cal. 2010). Cell Film Holding’s complaint sufficiently
18
     alleges a claim of direct copyright infringement, and Defendants did not present any
19
     evidence or argument to the contrary. Additionally, the Court finds there is a low
20
21   probability that default against Defendants was due to excusable neglect: Defendants
22
     were given ample opportunity to respond to the filings in this matter between the time
23
     they were served with Cell Film Holding’s complaint and the date of this Order. Finally,
24
25   although there is a strong policy favoring decisions on the merits, the Court may consider
26   Defendants’ failure to respond to Cell Film Holding’s requests for default and default
27
     judgment as admissions that the motions have merit. LCR 7(b)(2).
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 4
 1
              The Court acknowledges that a dispute concerning the material facts alleged by

 2   Cell Film Holding, including the identity of the alleged infringers, could arise in this
 3
     case. The Court also acknowledges that the amount at stake may be significant
 4
     depending on the means of each Defendant. Cell Film Holding seeks enhanced statutory
 5
 6   damages in the amount of at least $1,500 along with attorneys’ fees of $1,565 and costs
 7
     of $160 from each individual Defendant. Notwithstanding these considerations, the Eitel
 8
     factors weigh in favor of granting default judgment against Defendants.
 9
10            C. Appropriate Relief.
11            Cell Film Holding requests entry of a default judgment against each Defendant
12
     providing the following three categories of relief: (1) permanent injunctive relief;
13
14   (2) statutory damages; and (3) attorney’s fees and costs. Each category is discussed
15   below.
16
                       i.   Permanent Injunctive Relief
17
18            Permanent injunctive relief is appropriate. Section 502(a) of Title 17 of the

19   United States Code allows courts to “grant temporary and final injunctions on such
20
     terms as it may deem reasonable to prevent or restrain infringement of a copyright.” As
21
22   part of a default judgment, courts may also order the destruction of all copies of a work

23   made or used in violation of a copyright owner’s exclusive rights. 17 U.S.C. § 503(b).
24
     Given the nature of the BitTorrent protocol and Defendants’ participation therein, the
25
     Court finds Defendants possess the means to continue infringing in the future. MAI Sys.
26
27   Corp. v. Peak Comput., Inc., 991 F.2d 511, 520 (9th Cir. 1993) (granting permanent
28
     injunction where “liability has been established and there is a threat of continuing

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 5
 1
     violations.”). Consequently, the Court will issue a permanent injunction enjoining

 2   Defendants from infringing Cell Film Holding’s rights in CELL and directing them to
 3
     destroy all unauthorized copies of CELL.
 4
                     ii.   Statutory Damages
 5
 6          Plaintiff requests an award of statutory damages in the amount of at least $1,500
 7
     against each Defendant for his or her participation in the BitTorrent swarm that resulted
 8
     in the unauthorized download and/or distribution of the seed file containing CELL.
 9
10   Although the actual economic damages associated with a lost video rental are likely
11   minimal, plaintiff correctly points out that Congress has authorized statutory damages in
12
     significant amounts to compensate for difficult-to-prove downstream losses and to deter
13
14   future infringement. Los Angeles News Serv. v. Reuters Int’l, Ltd., 149 F.3d 987, 996
15   (9th Cir. 1998) (quoting Peer Int’l Corp. v. Pausa Records, Inc., 909 F.2d 1332, 1336
16
     (9th Cir. 1990)). Under 17 U.S.C. § 504(c)(1), the Court may award statutory damages
17
18   “for all infringements involved in the action, with respect to any one work, . . . for

19   which any two or more infringers are liable jointly and severally, in a sum of not less
20
     than $750 or more than $30,000 as the court considers just.” The Court has wide
21
22   discretion when determining the amount of statutory damages and takes into

23   consideration the amount of money requested in relation to the seriousness of the
24
     defendant’s conduct, whether large sums of money are involved, and whether “the
25
     recovery sought is proportional to the harm caused by defendant’s conduct.” Curtis v.
26
27   Illumination Arts, Inc., 33 F. Supp.3d 1200, 1212 (W.D. Wash. 2014) (citing Landstar,
28
     725 F. Supp. 2d at 921).

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 6
 1
             Copyright violations come in all shapes and sizes, from the unauthorized copying

 2   of a Halloween word puzzle for a child’s party to the unauthorized manufacture and sale
 3
     of millions of bootleg copies of a new release. While Defendants’ alleged copyright
 4
     violation is of concern in that it represents a theft of intellectual property, it is a
 5
 6   relatively minor infraction causing relatively minor injury. Cell Film Holding has not
 7
     shown that any of the Defendants is responsible for the “seed” file that made Cell Film
 8
     Holding’s copyrighted work available on the BitTorrent network, nor has Cell Film
 9
10   Holding presented evidence that Defendants profited from the infringement in any way.
11   Given the range of statutory damages specified in the Copyright Act, the Court finds
12
     that an award of $750 for the swarm-related infringements involved in this action is
13
14   appropriate. Each of the Defendants is jointly and severally liable for this amount.
15           This award is in line with the awards made by other courts in the Ninth Circuit
16
     and appears adequate to deter Defendants from infringing on plaintiff’s copyright in the
17
18   future.1 Plaintiff argues that a significantly higher award is necessary to force people

19   like Defendants to appear and participate in these BitTorrent cases. Plaintiff apparently
20
     wants the Court to raise the statutory damage award to an amount that is at or above the
21
22   anticipated costs of defending this action. A defendant may, however, decide that

23   conceding liability through default is the best course of action given the nature of the
24
25
26
     1  Cell Film Holding has presented no evidence that Defendants will not be dissuaded from infringing in
     the future. The judgment entered in this case, including statutory damages, attorney’s fees, and costs, may
27   be recovered by garnishing Defendants’ wages and/or seizing and selling their non-exempt property. This
     is a steep penalty for having been too lazy to go to the local Redbox or too cheap to pay a few dollars for
28   an authorized download. Plaintiff offers no evidence to support its contention that personal liability for a
     judgment in excess of $500 is of no consequence to the judgment debtor.

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 7
 1
     claims and the available defenses. The “punishment” for that choice is the entry of

 2   default judgment and an award of damages under the governing standards. As discussed
 3
     above, those standards lead to the conclusion that the minimum statutory penalty should
 4
     apply in this case. Plaintiff offers no support for the proposition that participation in
 5
 6   federal litigation should be compelled by imposing draconian penalties that are out of
 7
     proportion to the harm caused by Defendants’ actions or any benefits derived therefrom.
 8
     Statutory damages are not intended to serve as a windfall to plaintiffs and will not be
 9
10   used to provide such a windfall here.
11             The Court will award Cell Film Holding $750 in statutory damages for the
12
     infringements involved in this action, for which defendants are jointly and severally
13
14   liable.
15                    iii.   Attorneys’ Fees and Costs
16
               Finally, Cell Film Holding asks the Court to award $1565.00 in attorneys’ fees
17
18   and $160.00 in costs against each Defendant in this matter. Pursuant to 17 U.S.C. § 505,

19   the Court “in its discretion may allow the recovery of full costs by or against any party,”
20
     and “may also award a reasonable attorney’s fee to the prevailing party as part of the
21
22   costs.”

23             The Court agrees that Cell Film Holding should be awarded attorneys’ fees.
24
     Courts consider several factors, including “(1) the degree of success obtained,
25
     (2) frivolousness, (3) motivation, (4) objective unreasonableness (legal and factual), and
26
27   (5) the need to advance considerations of compensation and deterrence,” when making
28
     attorneys’ fee determinations under the Copyright Act. Smith v. Jackson, 84 F.3d 1213,

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 8
 1
     1221 (9th Cir. 1996) (citing Jackson v. Axton, 25 F.3d 884, 890 (9th Cir. 1994)).

 2   Because Cell Film Holding has succeeded on its non-frivolous direct infringement
 3
     claim2 and because an award would advance considerations of compensation and
 4
     deterrence, Cell Film Holding is entitled to attorneys’ fees.
 5
 6           However, despite counsel’s efforts to allocate the fees and costs to each
 7
     individual defendant, the overall fee request is problematic. Courts determine the
 8
     amount of a fee award by determining a “lodestar figure,” which is obtained by
 9
10   multiplying the number of hours reasonably expended on a matter by a reasonable
11   hourly rate. Intel Corp. v. Terabyte Int’l, Inc., 6 F.3d 614, 622 (9th Cir. 1993). Courts
12
     may then adjust the lodestar with reference to factors set forth in Kerr v. Screen Extras
13
14   Guild, Inc., 526 F.2d 67, 69-70 (9th Cir. 1975), to the extent those factors are not
15   already subsumed in counsel’s hourly rates or the number of hours expended on the
16
     litigation. The relevant Kerr factors here are: (1) the time and labor required; (2) the
17
18   novelty and difficulty of the questions; and (3) the skill requisite to perform the legal

19   services properly.
20
                              1. Reasonableness of Rate Requested
21
22           In the Ninth Circuit, the determination of a reasonable hourly rate “is not made

23   by reference to rates actually charged the prevailing party.” Chalmers v. City of Los
24
     Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986). Instead, the reasonable hourly rate is
25
     determined with reference to the prevailing rates charged by attorneys of comparable
26
27
28   2 Despite the entry of default, the Court specifically declines to enter judgment in plaintiff’s favor on its
     indirect and contributory infringement claims.

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 9
 1
     skill and experience in the relevant community. Blum v. Stenson, 465 U.S. 886, 895

 2   (1984). “Generally, when determining a reasonable hourly rate, the relevant community
 3
     is the forum in which the district court sits.” Camacho v. Bridgeport Fin., Inc., 523 F.3d
 4
     973, 979 (9th Cir. 2008). Courts may also consider “rate determinations in other cases,
 5
 6   particularly those setting a rate for the plaintiffs’ attorney” as “satisfactory evidence of
 7
     the prevailing market rate.” United Steelworkers of Am. v. Phelps Dodge Corp., 896
 8
     F.2d 403, 407 (9th Cir. 1990).
 9
10          Identifying counsel’s hourly rate is more challenging than it should be. His
11   hourly rate for “normal” intellectual property cases is now $545/hour, but he has agreed
12
     to a reduced rate of $350/hour in this case. Dkt. #38 at ¶7. In a similar BitTorrent matter
13
14   involving another copyright holder, counsel stated that his reduced rate was $450/hour
15   (LHF Prods., Inc. v. Acosta, C16-1175RSM, Dkt. #71 at ¶7), which is the rate he posits
16
     is “reasonable and warranted in the Seattle area” in this case (Dkt. #38 at ¶9). The Court
17
18   assumes, based on the fee calculation charts set forth in counsel’s declarations, that he

19   seeks an hourly rate of $350 in this case. This hourly rate is generally within the norm
20
     for BitTorrent cases in this district and is a reasonable rate for the type of formulaic
21
22   legal work performed in these matters.

23                         2. Reasonableness of Hours Requested
24
            Turning to the reasonableness of the hours requested, plaintiff has the burden of
25
     documenting the hours expended on this matter and establishing their reasonableness.
26
27   Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). The Court will exclude hours that are
28
     “excessive, redundant, or otherwise unnecessary” and therefore not reasonably

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 10
 1
     expended. Id. at 434. Counsel has attempted to calculate the hours spent in connection

 2   with Cell Film Holding’s claims against each individual Defendant by dividing the total
 3
     number of hours spent on collective efforts by the total number of defendants at the time
 4
     the action was taken. Time spent working solely in pursuit of claims against an
 5
 6   individual are allocated wholly to that individual. Dkt. #38 at ¶10. Taking Richardson as
 7
     an example, counsel seeks compensation for the following activities:
 8
                                     Activity                                 Attorney         Legal
 9
                                                                               Time           Assistant
10                                                                                             Time
         Review evidence of BitTorrent activity giving rise to                 .4 hours
11
         potential claims
12       Prepare complaint and supporting exhibits                             .4 hours
         Prepare and file motion to expedite discovery                         .4 hours
13
         Communicate with client                                               .1 hours
14       Review Court orders                                                    .2 hours
         Prepare subpoena and letter to ISPs                                   .1 hours        .3 hours
15
         Review ISP response and prepare communications                        .2 hours        .3 hours
16       with Defendant
         Review Defendant’s “status and history”                               .3 hours
17
         Prepare amended complaint and review                                   .6 hours
18       Prepare, review, and file waivers and/or summons                      .1 hours        .3 hours
19       Review file                                                          ≈ .1 hours
         Prepare and file motion for default                                  ≈ .2 hours
20       Prepare and file motion for default judgment                            1 hour
21
         Total:                                                                4.1 hours       .9 hours
22
23
     These seemingly modest time expenditures mask the reality of counsel’s fee request.
24
25           Until recently, the BitTorrent cases filed in this district all proceeded in a similar

26   manner.3 The original complaints list Doe defendants, identified only by IP addresses,
27
28   3 The Honorable Thomas S. Zilly has required certain additional disclosures or proffers in BitTorrent
     cases pending before him. See Venice PI, LLC v. O’Leary, C17-0988TSZ, Dkt. # 32.

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 11
 1
     and allege infringement of the client’s exclusive rights in a specified motion picture.

 2   Groups of Doe defendants are named in the same complaint because they allegedly
 3
     infringed the same digital copy of the copyrighted material by participating in the same
 4
     BitTorrent “swarm.” The nearly identical complaints are accompanied by nearly
 5
 6   identical motions for expedited discovery. Once the Court grants leave to conduct
 7
     expedited discovery, subpoenas are served on the ISP associated with the addresses
 8
     identified in the log attached to the complaint as Exhibit B. Once in possession of the
 9
10   Doe defendants’ identities, counsel attempts to obtain a settlement of the claims and
11   files amended complaints against any non-settling defendants. Service, additional
12
     settlements, and defaults/default judgments follow, with the exception of a handful of
13
14   defendants who are actively litigating the cases in this district. On occasion, counsel
15   seeks an extension of time in which to serve.
16
            Almost every filing in this cause of action was essentially copied from scores of
17
18   other cases filed by the same counsel. There is nothing wrong with utilizing form

19   documents to pursue identical infringement claims arising from identical activities. As
20
     has been previously noted, however, it is wrong for Cell Film Holding’s counsel to file
21
22   identical complaints and motions with the Court and then expect the Court to believe

23   that he labored over each filing. LHF Prods., C16-1175RSM, Dkt. #73 at 12. To arrive
24
     at his per Defendant fee request, counsel divided time entries related to specific
25
     activities by the number of defendants then in the case. When the relatively small time
26
27
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 12
 1
     allotments set forth in counsel’s declaration related to Richardson are multiplied by the

 2   number of defendants, counsel is seeking compensation for an excessive number of
 3
     hours. Counsel apparently spent 4 hours studying the log of infringing transactions and
 4
     IP addresses that gave rise to this particular lawsuit.4 He spent another 4 hours
 5
 6   generating a complaint that is virtually identical to the complaints Cell Film Holding
 7
     filed in other cases (not to mention the scores of BitTorrent cases filed on behalf of
 8
     other clients). Altering the form complaint to initiate a new lawsuit is, at this point, a
 9
10   word processing chore: the preparer checks to make sure the correct plaintiff and film
11   are identified, changes the number of Doe defendants in the caption, inserts the correct
12
     IP addresses in the section of the complaint describing the defendants, and attaches the
13
14   investigator’s log regarding the relevant swarm as Exhibit B. Charging 4 hours of
15   attorney time for this task is unreasonable. Counsel seeks to recover fees for another 2.4
16
     hours spent preparing an amended complaint that was identical to the original except for
17
18   the caption and the correlation of the IP addresses with the subscribers’ names.

19            A form pleading and motions practice such as this simply does not take the type
20
     of expertise or time that is normally associated with intellectual property matters. Nor
21
22   does it justify the number of cumulative hours that counsel seeks here. Having reviewed

23   the billing records and dockets in this and other similar matters, the Court finds that the
24
     bulk of the “legal” work in these cases was performed and compensated years ago, that
25
     these actions now involve far more word processing than drafting or legal analysis, and
26
27
28   4   This case was originally filed against ten Doe defendants.


     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 13
 1
     that the attorney time necessary to tailor documents to each case and/or individual is

 2   minimal. The Court will award 1 hour, at an hourly rate of $350, to compensate Cell
 3
     Film Holding for counsel’s time spent pursuing its claims against each named
 4
     Defendant, and .9 hours, at an hourly rate of $145.00, to compensate Cell Film Holding
 5
 6   for legal assistant time altering pleadings, motions, and service documents. The Court is
 7
     satisfied that an attorneys’ fee of $480.50 per Defendant is reasonable and sufficient to
 8
     cover the form-pleading work required by this case.
 9
10                        3.     Costs
11          Cell Film Holding requests $160.00 in costs from each Defendant. Recovery of a
12
     pro rata portion of the filing fee and the individual costs associated with the third-party
13
14   subpoena and service is appropriate.
15
16                                        IV.    CONCLUSION

17          The Court, having reviewed the motions for default judgment and the remainder

18   of the record, finds adequate bases for default judgment. Accordingly, the Court hereby
19
     finds and ORDERS:
20
            1. Cell Film Holding’s motions for default judgment are GRANTED IN PART
21
               and DENIED IN PART.
22
            2. Defendants Richardson and Leonard are hereby permanently enjoined
23
               infringing Cell Film Holding’s exclusive rights in the motion picture film
24             CELL, including without limitation by using the Internet to reproduce or copy
               CELL, to distribute CELL, or to make CELL available for distribution to the
25
               public, except pursuant to lawful written license or with the express authority
26             of Cell Film Holding;
27
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 14
 1
            3. To the extent any unauthorized reproduction or copy of CELL is in
               Defendants’ possession or subject to their control, they are directed to destroy
 2             it;
 3
            4. Defendants are jointly and severally liable for statutory damages in the
 4             amount of $750;
 5
            5. Defendant Charles Richardson is individually liable for attorneys’ fees in the
 6             amount of $480.50 and costs in the amount of $160.00.
 7
            6. Defendant Jeffrey Leonard is individually liable for attorneys’ fees in the
 8             amount of $480.50 and costs in the amount of $160.00.
 9
10          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment as
11   specified in this Order.
12
13
14          Dated this 14th day of March, 2019.
15
16
                                               A
                                               Robert S. Lasnik
17                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 15
